J-S56040-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JASON J. FRITCHLEE,

                            Appellant                 No. 333 MDA 2014


          Appeal from the Judgment of Sentence September 26, 2013
                 in the Court of Common Pleas of York County
              Criminal Division at No.: CP-67-CR-0001143-2013


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.: FILED OCTOBER 29, 2014

        Appellant, Jason J. Fritchlee, appeals from the judgment of sentence

entered on September 26, 2013, following his jury conviction of involuntary

deviate sexual intercourse (IDSI) and related offenses. On appeal, Appellant

challenges the sufficiency of the evidence to support his IDSI conviction, and

the sufficiency of the evidence underlying his designation as a sexually

violent predator (SVP). For the reasons discussed below, we affirm.

        On February 26, 2013, the Commonwealth filed a criminal information

charging Appellant with IDSI,1 indecent assault,2 corruption of minors,3 and

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 3123(b).
J-S56040-14


possession of child pornography.4 The Commonwealth withdrew charges of

rape of a child,5 and unlawful contact with a minor.6 A jury trial took place

from June 4, 2013, through June 6, 2013.

        At trial, the victim, who was then age eight, testified that Appellant, 7

when she was between the ages of five and six years old, would lick her

between her legs where “my bathroom part” was. (N.T. Trial, 6/04/13, at

130; see id. at 127, 129-30, 134).                The victim stated that Appellant

“lick[ed]” her many times both at her residence and at his residence. (Id.

at 130). She alleged that Appellant would her take her clothing off or, when

she was in a nightgown, would just hold her legs apart. (See id. at 131-

32).    The victim also testified that Appellant would show her videos that

depicted the same acts he was performing on her. (See id. at 133-34).

        The victim’s mother testified that, during the time she dated Appellant,

he and the victim had been alone together on several occasions. (See id. at

144-45). She also stated that, in July 2012, after she had broken up with
                       _______________________
(Footnote Continued)
2
    18 Pa.C.S.A. § 3126(a)(7).
3
    18 Pa.C.S.A. § 6301(a)(1)(ii).
4
    18 Pa.C.S.A. § 6312(d)(1).
5
    18 Pa.C.S.A. § 3121(c).
6
    18 Pa.C.S.A. § 6318(a)(1).
7
 At the time of the events, Appellant was the victim’s mother’s paramour.
(See N.T. Trial, 6/04/13, at 143).



                                            -2-
J-S56040-14


Appellant, she was talking to the victim about good and bad touches, when

the victim disclosed the abuse to her. (See id. at 145-46).

     Rebecca Sanstead, a forensic interviewer at the York County Children’s

Advocacy Center, testified regarding the work of the Center and the

techniques she used when interviewing children. (See N.T. Trial, 6/05/13,

at 157-63).   The Commonwealth then showed the jury a recording of

Sanstead interviewing the victim. (See id. at 167).

     Appellant stipulated that the police found child pornography in his

home. (See id. at 183-87). Specifically,

            Of the seventeen items sent for analysis, four items that
     were seized on August 23, 2012, by Spring Garden Police
     Department from [Appellant’s] residence were found to have
     apparent child pornography. Nine hundred twelve images of
     apparent child pornography and twenty-eight videos of apparent
     child pornography were found.

          Item Number 4, an eMachine computer, was found to have
     one image and twenty-three videos of apparent child
     pornography.

           Item Number 9, a Hitachi I/O Magic hard drive, was found
     to have sixty-three images of apparent child pornography.

           Item Number 13, a Western Digital, external hard drive,
     was found to have four hundred ninety-eight images and one
     video of apparent child pornography.

          Item Number 15-B, a SanDisk Cruzer . . . two gigabyte
     USB drive was found to have three hundred fifty images of
     apparent child pornography.

           All images and videos found to be apparent child
     pornography in Supervisory Special Agent Robert Soop’s analysis
     depict a child engaging in prohibited sexual act or simulation of
     such act when the child was under the age of 18.

                                    -3-
J-S56040-14



           Furthermore, Your Honor, Commonwealth’s Exhibit 4,
     images found in the closet of [Appellant’s] bedroom, depict a
     certain— or depict a child engaging in a prohibited sexual act or
     simulation of such act when the child was under the age of 18
     and depict a certain type of sexual act similar to those found by
     Agent Soop’s forensic analysis.

(Id. at 184-85).

     Detective Dony Harbaugh of the Spring Garden Police Department

testified about his August 23, 2012, interview with Appellant at his

residence. (See id. at 204-06). Specifically, Detective Harbaugh testified:

           At some point, [Appellant] was asked if it was only that
     one time where he performed oral sex on [the victim], and — I
     just want to get this right. At that point, he had been looking
     down and was looking down at the floor. He was sitting down on
     the couch at that point, and when asked was it just that one
     time you performed oral sex on [the victim] he nodded his head
     once.

           And then he was asked:        You have been thinking about
     that for some time?

           And he nodded again.

(Id. at 210). Further, Appellant admitted that he “got into child porn about

six years ago, . . . but hadn’t looked at it for six months.”   (Id. at 211).

Appellant told Detective Harbaugh that looking at naked children “excite[d]”

him. (Id.). Detective Harbaugh stated that Appellant did not complain of

any pain and did not tell the detective that he had taken any drugs that day

or the night before. (See id. at 213).

     Two character witnesses testified on Appellant’s behalf.    (See id. at

224-227, 230-31).     Appellant also took the stand on his own behalf.

                                    -4-
J-S56040-14


Appellant testified that he did not have any sexual contact with the victim.

(See id. at 233). Appellant also claimed that he scavenged computer parts

and that the images found by police were on hard drives that he had

scavenged but never accessed.       (See id. at 234, 236-37, 242).         He

maintained that the printed images of child pornography were in a box that

his ex-wife had given him. (See id. at 250). Further, Appellant explained

that he was in pain during the police interview, which affected his ability to

concentrate, and that, while he did not remember making any incriminating

statements, he had possibly done so because he wanted the interrogation to

stop. (See id. at 250-52, 256).

      The jury found Appellant guilty of the aforementioned charges on June

6, 2013. (See N.T. Trial, 6/06/13, at 317-18). On September 26, 2013, the

trial court made a sexually violent predator (SVP) determination and held a

sentencing hearing. Dr. Robert Stein, of the Pennsylvania Sexual Offender

Assessment Board, testified as to the basis of his recommendation that the

trial court should designate Appellant a SVP.        (See N.T. Sentencing,

9/26/13, at 3-9).    Following Dr. Stein’s testimony, the trial court found

Appellant was a SVP.     (See id. at 11).    The trial court then sentenced

Appellant to an aggregate term of incarceration of not less than seventeen

nor more than thirty-four years, to be followed by a seven-year term of

probation. (See id. at 17-18).




                                    -5-
J-S56040-14


      On October 7, 2013, Appellant filed a timely, post-sentence motion,

challenging the weight and sufficiency of the evidence, as well as his

designation    as   a   SVP.    (See    Post-Sentence    Motion,   10/07/13,   at

unnumbered pages 1-2). The trial court denied the motion on February 4,

2014. The instant, timely appeal followed. On February 25, 2014, the trial

court ordered Appellant to file a concise statement of errors complained of

on appeal.     See Pa.R.A.P. 1925.      Appellant filed a timely Rule 1925(b)

Statement on March 11, 2014. See Pa.R.A.P. 1925(b). On April 16, 2014,

the trial court issued a Rule 1925(a) statement supplementing and adopting

its February 4, 2014 opinion, denying Appellant post-sentence motions. See

Pa.R.A.P. 1925(a); (see also Trial Court Opinion, 4/16/14, at 1-4).

      On appeal, Appellant raises the following questions for our review.

      I.      Did the trial court err when it found the evidence
              presented at trial was sufficient to find the Appellant guilty
              of [IDSI] with a child, [i]ndecent [a]ssault of a [c]hild,
              [c]orruption of [a] [m]inor and [p]ossession of [c]hild
              [p]ornography?

      II.     Did the trial court err when it held that the Appellant was a
              [s]exually [v]iolent [p]redator?

(Appellant’s Brief, at 5).

      In his first claim, Appellant challenges the sufficiency of the evidence.

(See Appellant’s Brief, at 11-15). Our standard of review for sufficiency of

the evidence claims is well settled:

            We must determine whether the evidence admitted at trial,
      and all reasonable inferences drawn therefrom, when viewed in a
      light most favorable to the Commonwealth as verdict winner,

                                       -6-
J-S56040-14


      support the conviction beyond a reasonable doubt. Where there
      is sufficient evidence to enable the trier of fact to find every
      element of the crime has been established beyond a reasonable
      doubt, the sufficiency of the evidence claim must fail.

            The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute
      our judgment for that of the fact-finder. The Commonwealth’s
      burden may be met by wholly circumstantial evidence and any
      doubt about the defendant’s guilt is to be resolved by the fact
      finder unless the evidence is so weak and inconclusive that, as a
      matter of law, no probability of fact can be drawn from the
      combined circumstances.

Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citations

omitted).

      This Court has repeatedly stated that, when challenging the sufficiency

of the evidence on appeal, the appellant’s Rule 1925 statement must

“specify the element or elements upon which the evidence was insufficient”

in order to preserve the issue for appeal.     Commonwealth v. Williams,

959 A.2d 1252, 1257 (Pa. Super. 2008) (quoting Commonwealth v.

Flores, 921 A.2d 517, 522-23 (Pa. Super. 2007) (emphasis omitted)). Such

specificity is of particular importance in cases where, as here, the Appellant

was convicted of multiple crimes and each of the crimes contains numerous

elements that the Commonwealth must prove beyond a reasonable doubt.

See id. at 1258 n.9. In the instant matter, Appellant did not specify which

elements of the offenses he wished to challenge. (See Statement of Matters

Complained of on Appeal, 3/11/14, at unnumbered page one; see also Trial


                                     -7-
J-S56040-14


Ct. Op., 4/16/14, at 2 (noting the vagueness of Appellant’s 1925(b)

statement)). It is thus impossible to determine from Appellant’s vague Rule

1925(b) statement which conviction he seeks to challenge. Accordingly, we

find Appellant’s sufficiency of the evidence claim waived.

      Further, even if we did not find his claim waived for the reason

discussed above, Appellant’s sufficiency of the evidence argument is

underdeveloped. While Appellant does set forth the elements of the crimes

the jury convicted him of, he does not specify which element he seeks to

challenge.   (See Appellant’s Brief, at 11-15).    Appellant does set out the

standard of review for sufficiency of the evidence claims, but his argument is

otherwise without citation to any legal authority.    (See id.).   Accordingly,

Appellant has waived his sufficiency of the evidence claims.               See

Commonwealth v. Liston, 941 A.2d 1279, 1285 (Pa. Super. 2008) (en

banc), affirmed in part and vacated in part, 977 A.2d 1089 (Pa. 2009).

      Even if Appellant had not waived this claim for the reasons discussed

above, it would still be subject to dismissal. Appellant’s claim is a contention

that the jury should not have credited the testimony of the victim with

respect to the IDSI, indecent assault, and corruption of minors charges.

(See Appellant’s Brief, at 12-13).    Further, he claims that the jury should

have credited his testimony that the police coerced a confession while he

was in substantial back pain, and that the pornography found in his home

was from scavenged computer parts that he planned to sell but had not yet


                                     -8-
J-S56040-14


wiped clean. (See id. at 13-15). However, an argument that the finder of

fact should not have credited a witness’s testimony and should have credited

the appellant’s testimony goes to the weight of the evidence, not the

sufficiency of the evidence. See Commonwealth v. W.H.M., Jr., 932 A.2d
155, 160 (Pa. Super. 2007) (claim that jury should have believed appellant’s

version of event rather than that of victim goes to weight, not sufficiency of

evidence); Commonwealth v. Wilson, 825 A.2d 710, 713-14 (Pa. Super.

2003) (review of sufficiency of evidence does not include assessment of

credibility   of   testimony;     such    claim   goes   to   weight   of    evidence);

Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997)

(credibility determinations are made by finder of fact and challenges to those

determinations go to weight, not sufficiency of evidence).                  Accordingly,

Appellant’s sufficiency of the evidence claim fails.8



____________________________________________


8
  We note that while Appellant raised a weight of the evidence claim in his
post-trial motion and his Rule 1925(b) statement, he does not raise it in his
statement of questions involved or in the body of his brief. (See Motion for
Post-Sentence Relief, 10/07/13, at unnumbered page 1; Pa.R.A.P. 1925(b)
Statement, 3/11/14, at unnumbered age 1; Appellant’s Brief, at 5, 11-16).
The Rules of Appellate Procedure provide that issues to be resolved must be
included in the statement of questions involved or “fairly suggested” by it.
Pa.R.A.P. 2116.     Because Appellant did not include his weight of the
evidence issue in his statement of questions involved and it is not “fairly
suggested” by it, it is waived and we will not consider the claim. See
Pa.R.A.P. 2116; see also Commonwealth v. Harris, 979 A.2d 387, 397
(Pa. Super. 2009) (issue to be resolved must be included in statement of
questions involved).



                                           -9-
J-S56040-14


      In his second claim, Appellant argues that the evidence was

insufficient to sustain his SVP designation. (See Appellant’s Brief, at 15-16).

Pennsylvania law defines a SVP as:

      An individual . . . convicted of an offense specified in:

            (1) section 9799.14(b)(1), (2), (3), (4), (5), (6), (8),
            (9) or (10) (relating to sexual offenses and tier
            system) or an attempt, conspiracy or solicitation to
            commit any offense under section 9799.14(b)(1),
            (2), (3), (4), (5), (6), (8), (9) or (10);

            (2) section 9799.14(c)(1), (1.1), (1.2), (2), (3), (4),
            (5) or (6) or an attempt, conspiracy or solicitation to
            commit an offense under section 9799.14(c)(1),
            (1.1), (1.2), (2), (3), (4), (5) or (6); or

            (3) section 9799.14(d)(1), (2), (3), (4), (5), (6), (7),
            (8) or (9) or an attempt, conspiracy or solicitation to
            commit an offense under section 9799.14(d)(1), (2),
            (3), (4), (5), (6), (7), (8) or (9)

      who, on or after the effective date of this subchapter, is
      determined to be a sexually violent predator under section
      9799.24 (relating to assessments) due to a mental abnormality
      or personality disorder that makes the individual likely to engage
      in predatory sexually violent offenses. . . .

42 Pa. C.S.A. § 9799.12.      The determination of a defendant’s SVP status

may be made only after an assessment and hearing before the trial court.

See Commonwealth v. Whanger, 30 A.3d 1212, 1215 (Pa. Super. 2010),

appeal denied, 42 A.3d 293 (Pa. 2011). In discussing the affirmance of an

SVP designation under the former 42 Pa. C.S.A. § 9792, this Court stated

that “[W]e will disturb an SVP designation only if the Commonwealth did not

present clear and convincing evidence to enable the court to find each


                                     - 10 -
J-S56040-14


element required by the SVP statutes.” Id. at 1215 (citation omitted). As

with any sufficiency of the evidence claim, we view all evidence and

reasonable inferences therefrom in the light most favorable to the

Commonwealth. See id.

        When discussing the prior version of the SVP statute, this Court has

said:

               [t]he process of determining SVP status is statutorily-
        mandated and well-defined. The triggering event is a conviction
        for one or more offenses specified in 42 Pa.C.S.A. § 9795.1
        [(now 42 Pa. C.S.A. § 9799.14)], which in turn prompts the trial
        court to order an SVP assessment by the SOAB. The Board’s
        administrative officer then assigns the matter to one of the
        Board’s members all of whom are “expert[s] in the field of
        behavior and treatment of sexual offenders.” 42 Pa.C.S.A. §
        9799.3 [now 42 Pa. C.S.A. § 9799.35]. At the core of the
        expert’s assessment is a detailed list of factors, which are
        mandatory and are designed as “criteria by which … [the]
        likelihood [of reoffense] may be gauged.” Commonwealth v.
        Bey, 841 A.2d 562, 566 (Pa. Super. 2004). They include:

             (1)     Facts of the current offense, including:

             (i)     Whether the offense involved multiple victims.

             (ii)    Whether the individual exceeded the means
                     necessary to achieve the offense.

             (iii)   The nature of the sexual contact with the
                     victim.

             (iv)    Relationship of the individual to the victim.

             (v)     Age of the victim.

             (vi) Whether the offense included a display of
                  unusual cruelty by the individual during the
                  commission of the crime.


                                          - 11 -
J-S56040-14


                 (vii) The mental capacity of the victim.

           (2)   Prior offense history, including:

                 (i)     The indvidual’s prior criminal record.

                 (ii)    Whether the individual completed any
                         prior sentences.

                 (iii)   Whether the individual participated in
                         available programs for sexual offenders.

           (3)   Characteristics of the individual, including:

                 (i)     Age of the individual.

                 (ii)    Use of illegal drugs by the individual.

                 (iii)   Any mental illness, mental disability, or
                         mental abnormality.

                 (iv)    Behavioral characteristics that contribute
                         to the individual’s conduct.

           (4) Factors that are supported in a sexual offender
           assessment field as criteria reasonably related to the
           risk of reoffense.

     42 Pa.C.S.A. § 9795.4(b) [(now 42 Pa. C.S.A. § 9799.24(b))].

            The specific question for the SOAB expert, as well as any
     other expert who testifies at an SVP hearing, is whether the
     defendant satisfied the definition of a sexually violent predator
     set out in the statute, that is, whether he or she suffers from “a
     mental abnormality or personality disorder that makes [him or
     her] likely to engage in predatory sexually violent offenses.” 42
     Pa.C.S.A. § 9792 [now 42 Pa. C.S.A. § 9799.12]. At the hearing
     on SVP status, the expert’s opinion is presented to the trial court
     judge, who alone determines whether the Commonwealth has
     proved by clear and convincing evidence that the defendant is a
     sexually violent predator. [Commonwealth v.] Krouse, [799
A.2d 835], 839 [Pa. Super. 2003 (en banc), appeal denied, 821
A.2d 586 (Pa. 2003)]. This Court has determined that the
     “salient inquiry” for the trial court is the “identification of the

                                     - 12 -
J-S56040-14


       impetus behind the commission of the crime,” coupled with the
       “extent to which the offender is likely to reoffend.” Bey, supra
       at 566.

Commonwealth v. Dixon, 907 A.2d 533, 535-36 (Pa. Super. 2006), appeal

denied, 920 A.2d 830 (Pa. 2007).

       As noted, “the triggering event [for determination of SVP status] is a

conviction for one or more offenses specified in 42 Pa. C.S.A. [§ 9799.14]. .

.”   Id.   Here, a jury found Appellant guilty of IDSI with a child, indecent

assault, corruption of minors, and possession of child pornography. All are

qualifying convictions under 42 Pa. C.S.A. § 9799.14. See 42 Pa. C.S.A. §§

9799.14. Thus, “the triggering event” conviction has occurred.

       The definition section of the Registration of Sexual Offenders statute,

42 Pa. C.S.A. § 9799.12, defines a “sexually violent predator” as one who,

upon assessment pursuant to 42 Pa. C.S.A. § 9799.24 is found to be “likely

to engage in predatory sexually violent offenses,” “due to a mental

abnormality or personality disorder.” 42 Pa. C.S.A. § 9799.12. As noted, all

the charges the jury convicted Appellant of are offenses specified in §

9799.14. “Sexually violent offense” is defined as “[a]n offense specified in

section 9799.14 (relating to sexual offenses and tier system) as a Tier I, Tier

II or Tier III sexual offense.” “Predatory” is defined as “an act directed at a

stranger. . . .” 42 Pa. C.S.A. § 9799.12.

       Dr. Robert Stein, whom the parties stipulated was an expert,

performed Appellant’s assessment. (See N.T. Sentencing, 9/26/13, at 2-3).


                                    - 13 -
J-S56040-14


At the SVP hearing, he testified that Appellant has a mental abnormality

consisting of pedophilia. (See id. at 5-6). Dr. Stein averred that Appellant’s

behavior was predatory in that he “groomed” a young child “by showing her

child pornography and then acting out what was in these videos with the

child. . . . [The relationship] was maintained through repeated actions.” (Id.

at 7). He concluded that, to a reasonable degree of professional certainty,

Appellant met the definition of an SVP. (See id.).

      Appellant argues that regardless of the above, “[e]ight of the fifteen

(15) factors weighed against the Appellant being declared a [SVP].

[Therefore], he should not be declared a [SVP] when more factors weigh in

the Appellant’s favor than against.”       (Appellant’s Brief, at 16).   However,

Appellant provides no legal support for this undeveloped argument. Rather,

Dr.       Stein        specifically     stated        that       the       factors

“are not weighted at all. They are merely looked at for their relevance to

the   issues   of   mental   abnormality    and   predatory   behavior.”    (N.T.

Sentencing, 9/26/13, at 9). This Court has stated that:

      there is no statutory requirement that all of [the factors] or any
      particular number of them be present or absent in order to
      support an SVP designation. The factors are not a check list with
      each one weighing in some necessary fashion for or against SVP
      designation. Rather, the presence or absence of one or more
      factors might simply suggest the presence or absence of one or
      more particular types of mental abnormalities.

Commonwealth v. Brooks, 7 A.3d 852, 863 (Pa. Super. 2010), appeal

denied, 21 A.3d 1189 (Pa. 2011) (citation omitted).            Thus, Appellant’s


                                      - 14 -
J-S56040-14


argument that he could not be designated an SVP because the majority of

the factors did not weigh against him lacks merit.

      We conclude that the trial court did not commit an error of law or

abuse its discretion in finding that Dr. Stein’s testimony and report

established by clear and convincing evidence that Appellant meets the

statutory criteria that makes him likely to engage in predatory sexually

violent offenses in the future.    See Krouse, supra. at 839.      Appellant’s

claim lacks merit. Therefore, we affirm the trial court’s SVP designation.

      After review, we find that all of Appellant’s claims lack merit. Thus, we

affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2014




                                    - 15 -